Kass, J.
(concurring). This opportunistic private action by two individuals who were well aware that they no longer had a right to occupy the premises they had hunkered down in trivializes the noble purpose of the Massachusetts Civil Rights Act. See Batchelder v. Allied Stores Corp., 393 Mass. 819, 821 (1985). As the opinion of the court in the instant case points out, however, the defendants have not raised the issue whether the MCRA applies to a private quarrel of the sort involved. I make these concurring comments to emphasize that not more should be read into that particular aspect of the court’s opinion than is in it.